

117 HR 2136 IH: To amend title 10, United States Code, to provide for the membership of the Commandant of the Coast Guard on the Joint Chiefs of Staff.
U.S. House of Representatives
2021-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2136IN THE HOUSE OF REPRESENTATIVESMarch 23, 2021Mr. Crist (for himself and Mr. Palazzo) introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committee on Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title 10, United States Code, to provide for the membership of the Commandant of the Coast Guard on the Joint Chiefs of Staff. 
1.Membership of Commandant of the Coast Guard on the Joint Chiefs of Staff 
(a)Membership on the Joint Chiefs of StaffSection 151(a) of title 10, United States Code, is amended by adding at the end the following new paragraph:  (9)The Commandant of the Coast Guard.. 
(b)Appointment of Chairman; grade and rankSection 152 of such title is amended— (1)in subsection (b)(1)(B) by striking or the Commandant of the Marine Corps and inserting the Commandant of the Marine Corps, or the Commandant of the Coast Guard; and  
(2)in subsection (c), by striking Navy and inserting Navy or Coast Guard. (c)Vice ChairmanSection 154(f) of such title is amended by striking Navy and inserting Navy or Coast Guard. 
(d)Inclusion on the Joint StaffSection 155(a) of such title is amended— (1)in paragraph (2)— 
(A)in the matter preceding subparagraph (A), by striking (other than the Coast Guard); (B)in subparagraph (B), by striking and at the end; 
(C)in subparagraph (C), by striking the period at the end and inserting ; and; and (D)by adding at the end the following new subparagraph: 
 
(D)the Coast Guard.; and  (2)in paragraph (3), by striking Secretary of the military department having jurisdiction over that armed force and inserting Secretary concerned.  
(e)Duties as member of Joint StaffSection 302 of title 14, United States Code, is amended— (1)by striking The President may and inserting the following: 
 
(a)The President may; and (2)by adding at the end the following new subsection: 
 
(b) 
(1)The Commandant of the Coast Guard shall also perform the duties prescribed for the Commandant as a member of the Joint Chiefs of Staff under section 151 of title 10. (2)To the extent that such action does not impair the independence of the Commandant in the performance of the Commandant’s duties as a member of the Joint Chiefs of Staff, the Commandant shall inform the Secretary of the department in which the Coast Guard is operating regarding military advice rendered by members of the Joint Chiefs of Staff on matters affecting such department. 
(3)Subject to the authority, direction, and control of the Secretary of Defense, the Commandant shall keep the Secretary of the department in which the Coast Guard is operating fully informed of significant military operations affecting the duties and responsibilities of such Secretary.. 